SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.
Plaintiff-appellant Robert Hudson, pro se, appeals from the district court’s May 12, 2003 judgment dismissing his claim pursuant to 42 U.S.C. § 1983 that he was denied equal protection in violation of the Fourteenth Amendment against the State of New York, Dutchess County, New York State’s Attorney General and the New York Court of Appeals (together, “appellees”). The district court held, inter alia: (1) the claim was barred by the Eleventh Amendment; (2) the claim was lacking in merit because Hudson failed to show that the decision lacked a rational basis or was motivated by animus; (3) the claim could not be brought against the New York Court of Appeals because judges are entitled to absolute immunity; (4) the Rooker-Feldman doctrine precludes lower federal courts from reviewing the decisions Hudson challenges because they were rendered by a state court; and (5) the allegations in the complaint failed to state a claim against Dutchess County.
On appeal Hudson renews his equal protection and due process claims. We construe Hudson’s appeal to request injunctive relief and money damages.
Having reviewed the record below, we find no error with the district court’s judgment and affirm for substantially the reasons stated by the district court.